DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 21, 30, 31, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 10,521,137), “Xu”.

2.	As per claim 21, Xu discloses a processor [figure 3]; and a memory storing instructions which when executed by the processor cause the processor to: store a plurality of memory pages in a two-level non-uniform memory access (NUMA) memory system [storing in flash memories and DRAM, figure 4], the two-level NUMA memory system to include two memory regions, a first memory region to comprise a byte-addressable persistent memory (PMEM) to store a first set of memory pages [flash memory chips, figure 4], and a second memory region to comprise a byte-addressable dynamic random access memory (DRAM) to store a second set of memory pages [DRAMs, figure 8], the DRAM having an access speed faster than an access speed of the PMEM [DRAMs faster than flash memories]; identify a first memory page of the plurality of memory pages stored in the PMEM of the two-level NUMA memory system [RAID system, column 14, line 60]; determine whether the first memory page of the plurality of memory pages is a candidate for migration to the DRAM of the two-level NUMA memory system based on a defined migration policy for migrating memory pages [cache miss, abstract]; and migrate the first memory page from the PMEM of the two-level NUMA memory system to a target memory page of the DRAM of the two-level NUMA memory system [migrating data from the RAID to DRAM, column 14, line 60].

3.	As per claim 30, Xu discloses the PMEM implemented in a non-volatile dual in-line memory module [dual-port NVME device, figure 4], the access speeds of the PMEM and the DRAM relative to the processor.

4.	As per claims 31 and 40, the examiner directs the applicant’s attention to claims rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 33, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 10,521,137), “Xu”, in view of Dow (US 2009/0063750).

2.	As per claims 33 and 44, Xu discloses the application [column 7, line 9] and migration of the first memory page [caching, abstract].
	Xu does not disclose expressly to pause execution of the VM.
	Dow discloses pausing the VM in the abstract.
	Xu and Dow are analogous art because they are from the same field of endeavor of storage device control.
	Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Xu by including the VM migration as taught by Dow in the abstract.
	The motivation for doing so would have been protecting data integrity as expressly taught by Dow in paragraph 3.

3.	As per claim 45, the cited prior arts disclose resuming execution of the VM and the application after migration of the first memory page [execution resumption, paragraph 36, Dow].

Conclusion
A.	Allowable Subject Matter
	Claims 22-29, 32, 34-39, and 41-43 are objected to.
The primary reasons for allowance of claims 22, 32, and 41 in the instant application is the combination with the inclusion in these claims that “wherein the first memory page is a first guest memory page for an application executing in a virtual machine (VM) of the processor, and the migration policy is based on a frequency of access of the first guest memory page, the frequency of access based at least in part on a number of accesses to a page table entry for the first guest memory page by the application executing in the VM on the processor”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 21, 30, 31, 33, 40, 44, and 45 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138